Citation Nr: 1411090	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-49 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1967.  This included service within the Republic of Vietnam from September 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The February 2010 rating decision denied service connection for hearing loss and tinnitus.  The September 2010 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent initial evaluation effective from December 27, 2004.

In July 2013, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

Following the September 2010 statement of the case (SOC) addressing the issues of entitlement to service connection for hearing loss and tinnitus, the RO added Houston VA Medical Center (VAMC) records for treatment from August 2009 to February 2011 to the claims file.  However, the Veteran's representative submitted a March 2014 waiver of these treatment records, thereby allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304(c).

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  However, a review of the Veteran's Virtual VA claims file reveals records from the Houston VAMC for treatment dated from January 2009 to October 2012.  The RO has reviewed these records as they pertain to the issue of increased initial evaluation for PTSD in the November 2012 SOC, but has not reviewed these records as they pertain to the issues of entitlement to service connection for hearing loss and tinnitus.  Nevertheless, the March 2014 waiver noted above allows the Board's initial review of this new evidence.  38 C.F.R. § 20.1304(c).

The issues of entitlement to increased initial evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability for VA compensation purposes.

2.  The Veteran has not been shown to have tinnitus that manifested in service or that is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO provided the Veteran with a notification letter in October 2009, prior to the initial decision on the claims in February 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the October 2009 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.

The Veteran was also afforded a VA examination in connection with his claims for service connection in February 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the February 2010 VA examination report did not contain an opinion on the issue of service connection for bilateral hearing loss, the Board finds that one is not needed because the appellant has not been shown to have a current disability that could be related to service.  This examiner did provide a medical nexus opinion on the Veteran's claim for service connection of tinnitus.  As discussed below, the Board finds that the February 2010 VA examination and medical opinion regarding tinnitus are adequate, as they are predicated on a full reading of the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board notes the issue of increased initial evaluation for PTSD is being remanded for further development, to include attempts to obtain additional treatment records and a new VA examination.  However, none of that development will affect the matters being denied herein because it is not relevant to the issue of whether the appellant has hearing loss at a level considered a disability for VA purposes, or whether the Veteran's tinnitus is related to his service.

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeals.


Law and Analysis

The Veteran has contended that he currently has hearing loss and tinnitus due to noise exposure in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


I.  Bilateral Hearing Loss

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the appellant is not entitled to service connection for bilateral hearing loss.  Specifically, the evidence does not show that he has hearing loss as defined by VA regulations at any time.  See 38 C.F.R. § 3.385.

In February 2010, the appellant underwent VA audiological examination and was found to have pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
25
30
LEFT
20
20
25
25
30

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  As such, the findings of the February 2010 VA examination show that the appellant did not meet the VA standards for a current diagnosis of hearing loss for disability purposes.

There are no other audiological evaluations dated during or close to the appeal period contained in the claims file, and the appellant has not identified the existence of any such evidence.  Furthermore, the Veteran has not alleged that his hearing has worsened since last examined in February 2010, and there is no other evidence suggesting that this is the case.  In fact, his Houston VAMC treatment records show that he consistently denied hearing loss in June 2010, October 2010, January 2011, and October 2011.  

In summary, no evidence of record establishes the existence of hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  In other words, there is no evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran manifests a hearing loss disability for VA purposes than the Veteran's lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the appellant does not have a hearing loss disability during the pendency of the appeal, the Board finds that the appellant is not entitled to service connection. 


II.  Tinnitus

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the appellant is not entitled to service connection for tinnitus.  

The Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of tinnitus.  In fact, his May 1967 separation examination found that his ears and drum were normal, and he denied having both hearing loss and ear trouble at that time.  The Board further notes that the Veteran did not seek treatment for tinnitus for many decades after his period of service.

The Board does acknowledge that the Veteran asserted at his July 2013 hearing that his tinnitus began in service and continued since that time.   The Board notes that the Veteran is competent to report his experience and symptoms in service. While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has experienced tinnitus since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and he specifically denied having a medical history of hearing loss and ear trouble at that time.  As such, there is actually affirmative evidence showing that he did not have hearing or ear trouble at the time of his separation from service.

Moreover, the Veteran has made inconsistent statements regarding the onset of his tinnitus.  At the February 2010 VA examination, he reported the onset of bilateral tinnitus to have been 15 to 20 years ago around the age of 50, which would have been approximately 23 to 28 years after his military service.   He also told the examiner that he believed that his tinnitus was a result of old age.  However, during his July 2013 hearing, he testified that his tinnitus began in service.  

In addition, the Veteran's recent testimony reporting a long history of tinnitus is contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his ears. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440   (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the Veteran's post-service medical records list numerous medical complaints, but nothing related to the currently claimed disorder. 

For the foregoing reasons, the Board finds that the Veteran's reported history regarding the onset of his tinnitus to be not credible.  Accordingly, the Board finds that the Veteran's tinnitus did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that tinnitus manifested during active duty service or within close proximity thereto, the evidence of record does not link any current disability to the Veteran's military service.

The Veteran has claimed that he had noise exposure during his period of service and that this was the injury sustained from which his tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2). The Veteran is also competent to report that he currently has ringing in his ears.  Thus, the remaining question in this case is whether the Veteran's current tinnitus is related to his military noise exposure.

The February 2010 VA examiner reviewed the Veteran's claims file and own reported medical history after which he opined that the military noise exposure was not responsible for the Veteran's tinnitus.  In so doing, she noted that the Veteran reported an onset 15 to 20 years ago.  As the Board has found the history of onset in service to be not credible, this is an accurate factual premise on which the examiner based her opinion.

The only other opinion in this case is that of the Veteran.  However, the Board finds that the VA examiner's opinion is more probative, as it was provided by an audiologist with knowledge, training, and expertise and is supported by a rationale based on such knowledge and her review of the claims file and medical history.  

Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the hearing loss and tinnitus claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied. 

Service connection for tinnitus is denied.  


REMAND

Regarding the Veteran's claim for an increased initial evaluation of PTSD, he underwent VA examinations in October 2005 and June 2010.  The Veteran also seeks regular mental health care through the Houston VAMC.  The Houston VAMC treatment records consistently show that the Veteran seeks further mental health treatment through the Houston Vet Center, yet the claims file does not contain any treatment records from the Vet Center.  On remand, the RO/AMC should obtain the Houston Vet Center treatment records.  

The VA treatment records dated after the June 2010 VA examination also suggest that his PTSD may have worsened.  The Veteran's prescription for medication was increased.  Additionally, he reported no suicidal ideation at his June 2010 VA examination, and his Houston VAMC mental health care provider noted no suicidal ideations in the treatment records from August 2010 through October 2012; however, he reported suicidal thoughts at the July 2013 hearing.  As it has been over two years since the last VA examination and the evidence indicates that the Veteran's symptoms may have increased; the Board finds that an additional VA examination is necessary.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding VA medical records pertaining to the Veteran's PTSD; including all records from the Houston Veterans Outreach Center, and any records from the Houston VAMC.

2.  After completing the foregoing development, the Veteran should be afforded the Veteran a VA examination to ascertain the current severity and manifestations of his PTSD.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file and comment on the severity of the Veteran's service-connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner's findings should address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the RO/AMC should review the case on the basis of additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


